Order entered June 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00722-CR

                        MELVIN BERNARD GOODEN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-70898-I

                                         ORDER
       Before the Court is appellant’s June 10, 2019 pro se motion to withdraw his amended

brief in which he objects to the inclusion of “erroneous information” in the amended brief.

Appellant’s motion is DENIED. Appellant is represented by counsel who filed the amended

brief on appellant’s behalf. Appellant is not entitled to hybrid representation. See Miniel v.

State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992).


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE